09-4829-ag
         Ahmed v. Holder
                                                                                       BIA
                                                                                 Morace, IJ
                                                                               A073 669 008
                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT
                                      SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 4th day of February, two thousand eleven.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                    Chief Judge,
 9                ROBERT D. SACK,
10                GERARD E. LYNCH,
11                    Circuit Judges.
12       _______________________________________
13
14       SOHEL AHMED,
15                Petitioner,
16
17                         v.                                   09-4829-ag
18                                                              NAC
19
20       ERIC H. HOLDER, JR., UNITED STATES
21       ATTORNEY GENERAL,
22                Respondent.
23       _______________________________________
24
25       FOR PETITIONERS:                Usman B. Ahmad, Long Island City,
26                                       New York.
27
28       FOR RESPONDENT:                 Tony West, Assistant Attorney
29                                       General; James E. Grimes, Senior
30                                       Litigation Counsel; Lindsay B.
 1                             Glauner, Trial Attorney, Office of
 2                             Immigration Litigation, Civil
 3                             Division, United States Department
 4                             of Justice, Washington, D.C.

 1       UPON DUE CONSIDERATION of this petition for review of a

 2   decision of the Board of Immigration Appeals (“BIA”), it is

 3   hereby ORDERED, ADJUDGED, AND DECREED, that the petition for

 4   review is DENIED.

 5       Sohel Ahmed (“Ahmed”), a native and citizen of

 6   Bangladesh, seeks review of an October 20, 2009, order of

 7   the BIA, affirming the January 10, 2008, decision of

 8   Immigration Judge (“IJ”) Philip L. Morace, denying Ahmed’s

 9   motion to reopen his removal proceedings.     In re Ahmed, No.

10   A073 669 008 (B.I.A. Oct. 20, 2009), aff’g No. A073 669 008

11   (Immig. Ct. N.Y. City Jan. 10, 2008).     We assume the

12   parties’ familiarity with the underlying facts and

13   procedural history of the case.

14        We review the denial of a motion to reopen for abuse

15   of discretion.     See Ali v. Gonzales, 448 F.3d 515, 517 (2d

16   Cir. 2006).     When the BIA, as it did here, “adopts the

17   decision of the IJ and merely supplements the IJ’s decision

18   . . . we review the decision of the IJ as supplemented by

19   the BIA.”     See Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d

20   Cir. 2005).

                                     2
 1       An alien who has been ordered removed may file one

 2   motion to reopen, but must do so within ninety days of the

 3   final administrative decision.    8 U.S.C.

 4   § 1229a(c)(7)(C)(i).   Ahmed concedes that his October 2007

 5   motion to reopen, filed more than eleven years after the

 6   entry of his August 1996 final order of removal, was

 7   untimely.   See id.; 8 C.F.R. § 1003.2(c)(2).   To overcome

 8   this limitation, Ahmed was required to demonstrate changed

 9   country conditions material to his asylum application.

10   8 U.S.C. § 1229a(c)(7)(C)(ii).    The agency concluded that he

11   failed to do so.   We review the agency’s factual findings

12   regarding changed conditions for substantial evidence.     Jian

13   Hui Shao v. Mukasey, 546 F.3d 138, 169 (2d Cir. 2008).

14       The IJ reasonably found that Ahmed’s evidence – a

15   letter from his brother recounting abuse family members had

16   suffered due to their involvement in the Awami League

17   political party, a personal affidavit reiterating the

18   factual allegations contained in the letter, and background

19   evidence discussing country conditions in Bangladesh – did

20   not demonstrate a change in country conditions material to

21   Ahmed’s claim for relief.   See Xiao Ji Chen v. U.S. Dep’t of

22   Justice, 471 F.3d 315, 342 (2d Cir. 2006) (explaining that


                                   3
 1   the weight afforded certain evidence is “largely within the

 2   discretion of the IJ” (internal quotation marks omitted)).

 3       As the agency found, the letter and affidavit have only

 4   minimal relevance because the members of Ahmed’s family who

 5   were attacked are not similarly situated to Ahmed, who has

 6   not lived, or been politically active, in Bangladesh since

 7   1993.   See Jian Hui Shao, 546 F.3d at 160-61 (upholding

 8   BIA’s conclusion that reports detailing forced sterilization

 9   of individuals not similarly situated to petitioner were

10   immaterial).   Furthermore, the three-paragraph letter in

11   question contained only the barest allegation that Ahmed

12   would face persecution if he returned to Bangladesh.

13   Therefore, the BIA acted within its discretion when it chose

14   “what seem[ed] to [it] to be the most reasonable inference”

15   from the evidence presented.   Siewe v. Gonzales, 480 F.3d

16   160, 167 (2d Cir. 2007), quoting Lavender v. Kurn, 327 U.S.

17   645, 653 (1946).1   As a result, the agency reasonably

18   determined that Ahmed failed to establish a material change

             1
             In his brief to this Court, Ahmed does not rely on
       the newspaper articles and other background material he
       had submitted to the IJ. He has thus abandoned any claim
       that these documents establish a material change in
       condition in Bangladesh. See Yueqing Zhang v. Gonzales,
       426 F.3d 540, 545 n.7 (2d Cir. 2005) (holding that issues
       not sufficiently argued in the briefs are considered
       waived and normally will not be addressed on appeal).
                                    4
 1   in country conditions and properly denied his motion to

 2   reopen.    See 8 C.F.R. § 1003.2(c)(2), (c)(3)(ii); Jian Hui

 3   Shao, 546 F.3d at 161-62.    Accordingly, we need not reach

 4   Ahmed’s argument that he is prima facie eligible for relief.

 5   See 8 U.S.C. § 1229a(c)(7)(C)(ii); 8 C.F.R.

 6   § 1003.2(c)(3)(ii).2

 7       For the foregoing reasons, the petition for review is

 8   DENIED.    As we have completed our review, any stay of

 9   removal that the Court previously granted in this petition

10   is VACATED, and any pending motion for a stay of removal in

11   this petition is DISMISSED as moot.

12                                FOR THE COURT:
13                                Catherine O’Hagan Wolfe, Clerk
14
15




            2
             Shortly after the IJ’s decision denying Ahmed’s
       motion to reopen, the Awami League won an overwhelming
       victory in national elections in Bangladesh. U.S. Dep’t
       of State, 2009 Human Rights Report: Bangladesh (Mar. 11,
       2010). Ahmed’s claim that he would be persecuted because
       of his family’s association with that party thus rings
       particularly hollow under present conditions.
                                    5